EXHIBIT 10.20

 

FORM OF STOCK OPTION AGREEMENT

 

Valley Financial Corporation

Incentive Stock Option Agreement

 

THIS AGREEMENT is between Valley Financial Corporation (the “Company”) and
__________ (the “Optionee”), and is dated as of December 30, 2008 (the “Date of
Grant”).

 

The Company hereby grants the Optionee an option to purchase Shares of the Stock
of the Company, subject to the terms and conditions of this Agreement.

 

The grant of this option is made pursuant to the Valley Financial Corporation
2005 Key Employee Equity Award Plan (the “Plan”), a copy of which has been
provided to the Optionee, receipt of which is hereby acknowledged. The terms of
the Plan are incorporated into this Agreement by reference. In the case of any
inconsistency between the Plan and this Agreement, the terms of the Plan shall
control. Any term used in this Agreement that is defined in the Plan shall have
the same meaning given to that term in the Plan.

 

1.             Grant of Option. The Company grants the Optionee an Incentive
Stock Option (the “Option”) to purchase from the Company _____ Shares at $6.00
per Share (the “Exercise Price”). The Exercise Price is not less than 100% of
the Fair Market Value per Share on the Date of Grant. The Option is intended to
be a stock option that receives special tax treatment under Section 422 of the
Internal Revenue Code (the “Code”).

 

 

2.

Entitlement to Exercise Option.

 

(a)              The Optionee will become vested in and entitled to exercise the
Option as follows:

 

Vesting Date

Number of Shares

Total Vested Shares

12/31/2013

 

 

12/31/2014

 

 

12/31/2015

 

 

12/31/2016

 

 

12/31/2017

 

 

 

This Option shall not vest as to any Shares if Optionee is not an employee of
the Company on the respective Vesting Date.

 

(b)              Except as otherwise stated in this paragraph, the Option may be
exercised to the extent it is vested only while the Optionee is employed by the
Company.

 

 

 

--------------------------------------------------------------------------------



(i)              If the Optionee retires or ceases to be employed by the Company
for any reason other than his or her death or Permanent and Total Disability and
at a time when all or a portion of this Option was vested and exercisable
pursuant to paragraph (a) above, the Optionee may exercise any or all of his
vested Option within three months after he or she terminates employment.
“Permanent and Total Disability” means the Optionee is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than 12 months.
The Board of Directors of the Company, in its sole discretion, will determine
whether Optionee is Disabled based on medical evidence and Optionee’s
eligibility for benefits under the long-term disability plan maintained by the
Company, if any. The date the Board makes this determination will be considered
the Date of Disability for purposes of this Agreement.

 

(ii)              If the Optionee terminates employment because of Permanent and
Total Disability, he or she may exercise any or all of a portion of the vested
Option (determined as of the Optionee’s termination date) within one year after
the Date of Disability termination date.

 

(iii)              If the Optionee dies while he or she is employed by the
Company or within three months after he or she terminates employment because of
a Permanent and Total Disability, the Optionee’s beneficiary may exercise this
Option within one year after the Optionee’s death, but only to the extent the
Option was vested and exercisable immediately before the Optionee’s death.

 

(c)           The aggregate Fair Market Value (determined by reference to the
Option Price on the Date of Grant) of the Option shares exercisable by the
Optionee for the first time during a calendar year may not exceed $100,000 (the
“Limitation Amount”). Incentive Stock Options granted under this agreement and
any other incentive stock option agreements between the Optionee and the Company
shall be aggregated for purposes of the Limitation Amount. The portion of the
Option that fails to become exercisable because of the Limitation Amount shall
be exercisable (to the extent otherwise exercisable) as a Non-Qualified Stock
Option.

 

 

(d)

In no event may this Option be exercised after December 29, 2018.

 

 

3.

Method of Exercise and Payment.

 

(a)              The Optionee may exercise his Option by delivering a written
notice to the Company in the form attached as Exhibit A. The exercise date will
be (i) in the case of notice by mail, the date of postmark; or (ii) if delivered
in person, the date of delivery. The notice must be signed and state the number
of Shares the Optionee has elected to purchase. The Optionee may exercise the
Option in whole or in part, but only with respect to whole Shares.

 

(b)              The exercise notice must be accompanied by payment of the
Exercise Price in full by cash (which shall include payment by check, bank draft
or money order payable to the Company). Instead of paying cash, the Optionee may
substitute Shares of the Company’s Stock that he or she previously acquired (and
has owned for at least six months) for all or part of the cash payment. Shares
used as payment will be valued at their Fair Market Value on the date of
exercise.

 

4.              Nontransferability. This Option is not transferable by the
Optionee other than by will or by the laws of descent and distribution.

 

5.              Notice of Early Disposition. By signing this Agreement, the
Optionee agrees to give the Company prompt written notice of a sale or
disposition of Option Shares (i) within two years from the

 

2

 

--------------------------------------------------------------------------------



date on which the Option was granted, or (ii) within one year from the date on
which the Option Shares were transferred to the Optionee. If the Optionee fails
to give the Company prompt written notice, he or she will be liable to the
Company for any loss of deduction, any penalty imposed, and any other financial
loss incurred by the Company as a result of his or her failure to give prompt
notice.

 

6.              Employment Rights. Neither the Plan nor this Agreement confers
upon the Optionee any right to continue as an employee of the Company or limits
in any respect the right of the Company to terminate the Optionee’s employment.

 

 

7.

Governing Law. This Agreement shall be governed by the laws of the state of
Virginia.

 

8.              Acceptance of Option. This Agreement deals only with the Option
the Optionee has been granted and not its exercise. The Optionee’s acceptance of
the Option places no obligation or commitment on the Optionee to exercise the
Option. By signing below, the Optionee indicates acceptance of the Option and
his or her agreement to the terms and conditions set forth in this Agreement,
which, together with the terms of the Plan, shall become the Company’s Stock
Option Agreement with the Optionee. The Optionee also acknowledges receipt of a
copy of the Plan and agrees to all of the terms and conditions of the Plan. This
Agreement will not be effective until it is signed and returned.

 

9.              Entire Agreement, Amendment. This Agreement constitutes the
entire agreement between the Optionee and the Company with respect to the Option
shares and shall be binding upon Optionee’s legatees, distributees, and personal
representatives and the successors of the Company. This Agreement may only be
amended by a writing signed by both the Optionee and the Company.

 

                

Valley Financial Corporation

 

 

 

 

 

 

By:

 

 

 

 

 

 

Its:

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

Date:

 

 

                                          
                                                     

 

 

3

 

 